Name: 87/50/EEC: Commission Decision of 11 December 1986 on improving the efficiency of agricultural structures in Ireland, pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  farming systems;  economic policy
 Date Published: 1987-01-22

 Avis juridique important|31987D005087/50/EEC: Commission Decision of 11 December 1986 on improving the efficiency of agricultural structures in Ireland, pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) Official Journal L 020 , 22/01/1987 P. 0035 - 0035*****COMMISSION DECISION of 11 December 1986 on improving the efficiency of agricultural structures in Ireland, pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) (87/50/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Irish Government has notified the regulation concerning installation aid for young farmers; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution by the Community are satisfied, in the light of the compatibility of the stated provisions with the abovementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the regulation concerning installation aid for young farmers is in accordance with the conditions and objectives laid down in Article 7 of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The regulation concerning installation aid for young farmers, notified by the Irish Government pursuant to Article 24 (4) of Regulation (EEC) No 797/85, satisfies the conditions for a Community financial contribution under Article 7 of that Regulation. Article 2 This Decision is addressed to Ireland. Done at Brussels, 11 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1.